Citation Nr: 1420440	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a left eyebrow scar.  

2.  Entitlement to a compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1998 to January 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  The Veteran's file was subsequently transferred to the RO in St. Paul, Minnesota.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a March 2014 statement advising that the Veteran wished to cancel his Board hearing and withdraw all issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased disability rating in excess of 10 percent for a left eyebrow scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a compensable disability rating for allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2013).  An appeal may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2013).  

The Veteran's representative submitted a March 2014 written statement indicating that the Veteran wished to cancel his Board hearing and withdraw all issues on appeal.  As the Veteran has withdrawn his appeal as to all issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the claims are dismissed.  


ORDER

The issue of entitlement to an increased disability rating in excess of 10 percent for a left eyebrow scar is dismissed.  

The issue of entitlement to a compensable disability rating for allergic rhinitis is dismissed.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


